                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8    PHILLIP MORRIS,                                    Case No. 17-cv-04947-WHO (RMI)
                                   9                   Plaintiff,
                                                                                           ORDER AND WRIT OF HABEAS
                                  10            v.                                         CORPUS AD TESTIFICANDUM
                                  11    R. LUNA, et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          It is hereby ordered that the Clerk of the Court issue a Writ of Habeas Corpus Ad

                                  15   Testificandum for the person of PHILLIP MORRIS, JR., CDCR NO. H-59819, presently in

                                  16   custody at San Quentin State Prison, as the presence of said witness will be necessary at

                                  17   proceedings in the above-entitled cause and thereafter as may be required.

                                  18
                                  19   Dated: October 30, 2018                              _____________________________
                                                                                            ROBERT M. ILLMAN
                                  20                                                        United States Magistrate Judge
                                  21

                                  22   TO: Warden, San Quentin State Prison
                                  23   GREETINGS
                                  24          WE COMMAND that you have and produce the body of PHILLIP MORRIS, JR., CDCR
                                  25   NO. H-59819, in your custody in the hereinabove-mentioned institution, before the United States
                                  26   District Court at the Federal Courthouse at in Courtroom D of the 450 Golden Gate Avenue in San
                                  27   Francisco, California, at 10:00 a.m. on December 19, 2018, in order that said prisoner may then
                                  28   and there participate in the SETTLEMENT CONFERENCE in the matter of Morris v. Luna, et
                                   1   al, and at the termination of said hearing return him forthwith to said hereinabove-mentioned

                                   2   institution, or abide by such order of the above-entitled Court as shall thereafter be made

                                   3   concerning the custody of said prisoner, and further to produce said prisoner at all times necessary

                                   4   until the termination of the proceedings for which his testimony is required in this Court;

                                   5          Witness the Honorable Robert M. Illman, Magistrate Judge of the United States District

                                   6   Court for the Northern District of California.

                                   7

                                   8   Dated: October 30, 2018
                                                                                        SUSAN Y. SOONG
                                   9                                                    CLERK, UNITED STATES DISTRICT COURT
                                  10                                                    By: Linn Van Meter
                                                                                        Administrative Law Clerk
                                  11

                                                                                                            S DISTRICT
                                  12
Northern District of California




                                                                                                           E
 United States District Court




                                                                                                          T            C
                                  13                                                                    TA




                                                                                                                                              O
                                                                                                   S




                                                                                                                                               U
                                                                                                  ED

                                  14




                                                                                                                                                RT
                                       Dated: October 30, 2018                                 _____________________________
                                                                                              UNIT




                                  15                                                           ROBERT M. ILLMAN
                                                                                               United States Magistrate Judge




                                                                                                                                                       R NIA
                                  16
                                                                                                                                              an
                                                                                              NO




                                  17
                                                                                                                           ober t   M. Illm




                                                                                                                                                       FO
                                                                                                                J u d ge R
                                                                                               RT




                                  18
                                                                                                                                                   LI
                                                                                                       ER
                                                                                                  H




                                                                                                                                               A   C
                                  19                                                                        N                  F
                                                                                                                 D IS T IC T O
                                  20                                                                                   R

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
